Order reversed, without costs, and the complaint dismissed in the following memorandum: We approve the rationale of the dissenting opinion at the Appellate Division and write only to note that upon application of the rule of Rosenbloom v. Metro-media (403 U. S. 29, 52), decided subsequent to the Appellate Division decision, we find the evidence too insubstantial to constitute “ clear and convincing proof that the defamatory falsehood was published with knowledge that it was false or with reckless disregard of whether it was false or not.” (and see Frink v. McEldowney, 29 N Y 2d 720).
Concur: Chief Judge Fuld and Judges Burke, Soileppi, Bergan, Breitel, Jasen and Gibson.